Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Claim 1 recites “a amplified control voltage” in line 2 from the end. The phrase should be changed to “an amplified control voltage”. 
Claims 2-13 are objected as being dependent on objected base claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

There are insufficient antecedent basis for the limitations in the following claims.
Claim 4 recites the limitation, “the time” in line 2 from the end. The phrase should be changed to “a time”.
Claim 8 recites the limitation, “when the values match” in line 9. While Applicant probably means “a gradation value” and “a count value” claimed in the same limitation as “the values”, Examiner believes that the claim language can be clearer by claiming “when the gradation value and the count value match” as Claim 8 also discusses another value (“a maximum value” in line 5) associated with the counter circuit.
Claim 8 recites the limitation, “the timing” in line 2 from the end. The phrase should be changed to “a timing”.
Claim 10 recites the limitation, “the other direction” in line 4. 
Claim 11 recites the limitation, “the voltage” in line 4. The phrase should be changed to “a voltage” or the other voltage, such as “the control voltage” or “the predetermined maximum voltage”, whichever Applicant intended as “the voltage”.
Claim 13 recites the limitation, “the maximum voltage” in line 2.  The phrase should be changed to “a maximum voltage” or “the predetermined maximum voltage”.
Claim 14 recites the limitation, “the amplified control voltage” in line 2 from the end. The phrase should be changed to “an amplified control voltage”.
Claim 17 recites the limitation, “the first selector switch control step” in line 8. The phrase should be changed to “a first selector switch control step”.
Claim 18 recites the limitation, “the source follower” in line 4. The phrase should be changed to “a source follower”.

Claims 15, 16, 19 and 20 are rejected as being dependent on rejected base claim 14. Appropriate correction is required.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s claimed inventions regard following main features: 
(1) “reflection pixels and each of whose refractive index with respect to incident light is changed by a driving voltage” (or pixel voltage in the field of the art) for liquid crystal pixel
(2) each of the pixel circuits includes a charge pump
(3) when the driving voltage supplied to a corresponding liquid crystal is not higher than the predetermined maximum voltage, the charged pump controller is configured to output the control voltage to the corresponding liquid crystal layer without amplifying the control voltage, and when the driving voltage exceeds the predetermined maximum voltage, the charge pump controller is configured to the control the charge pump to amplify the control voltage (data voltage in the field of the art)

Examiner conducted search to find the prior arts that would teach all the limitations discussed above alone or in combination but could not find them. The following prior arts the most relevant prior arts from the search.
Kimura et al (PGPUB 2003/0201729 A1) – Kimura teaches a pixel with light emitting element (OLED) with a charge pump 125 within the pixel as shown in Fig. 1A. Kimura fails to teach the limitations (1) and (3) discussed above.
Chen et al (PGPUB 2008/0055222 A1) – Chen teaches a liquid crystal display device with a charge pump 300 within the pixel as shown in Fig. 3. Chen fails to teach the limitations (1) and (3) discussed above. Particularly, Chen does not specifically teach selectively and conditionally amplifying based on the pixel voltage.
Toshiya et al (PGPUB 2012/0056558 A1) – Toshiya teaches a liquid crystal display pixel with either an amplifier as shown in Fig. 2 or a charge pump as shown in Fig. 6. Toshiya fails to teach the limitation (3), which requires conditionally and selectively amplifying or charge boosting as discussed above.
Amino (PGPUB 2015/0042632 A1) – Amino teaches a liquid crystal pixel with an amplifier within the pixel as shown in Fig. 2. Amino fails to teach that the amplifier is particularly a charge pump and that the pixel is necessarily utilizing external light (or 
Takatori (PGPUB 2014/0085561 A1) and (PGPUB 2004/0171221 A1) – Takatori teaches a liquid crystal pixel with an amplifier inside as shown in Fig. 1. However, Takatori does not specifically teach the amplifier being a charge pump and that the pixel is necessarily utilizing external light (or being a reflection type pixel). Therefore, Takatori fails to teach the limitations (1),(2), and (3) discussed above.
Fukutome et al (PGPUB 2009/0121987 A1) – Fukutome teaches a liquid crystal display with an amplifier 101 as shown in Fig. 1A. Fukutome’s amplifier is capable of comparing the data voltage inputted as the video signal with the reference voltage REF to generate the pixel voltage. However, this is different from Applicant’s claimed invention, which makes the comparison between the pixel voltage and the reference voltage. Fukutome fails to teach the limitation (2) and (3) discussed above.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691